Certiorari has heretofore been denied herein, however, on petition for rehearing it has been made to appear that by paragraph XXX of the answers of J. L. McCall, et ux., the First Federal Savings  Loan Association and B. H. Williams, et ux., it was suggested to the chancellor that certain *Page 151 
named parties had purchased portions of the mortgaged premises prior to the filing of the bill and were necessary parties to such foreclosure.
The chancellor by paragraph (9) of his decree of June 7th, 1946, ordered the plaintiff to amend her bill by making parties defendant certain persons named in paragraph XXX of said Answers.
Since it is not shown by the said answer that such persons are in anywise necessary to the adjudication of the equities between the plaintiff and the "First Federal," McCall or Williams, the decretal portion of such order should be reversed with leave for further consideration by the chancellor, and as to such portion of the said decree certiorari should be granted and said decretal portion quashed accordingly, and said petition for rehearing in other respects denied.
TERRELL, J., concurs.